Citation Nr: 0731110	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tachycardia.

2.  Entitlement to a compensable initial disability rating 
for recurrent chalazions of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2007, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with her 
claims files.

During her June 2007 hearing, the veteran submitted 
additional evidence and waived initial RO review of the 
evidence.  See 38 C.F.R. § 20.1304 (2006).  This evidence 
will be considered by the Board in adjudicating this appeal.  
See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's tachycardia is manifested by episodes of 
increased heart rate, palpitations, accompanied on occasion 
by shortness of breath, dizziness, and fatigue and alleviated 
by breathing techniques and without use of medication.  There 
is no ECG or Holter monitor evidence of 4 or more episodes of 
arrhythmia within a given year.

3.  The veteran's recurrent chalazion of the right eye has 
been chronically active, requiring treatment including 
intermittent surgical excision and drainage; it has not 
impaired her vision in any way or caused disfiguring scars.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tachycardia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.104, Diagnostic Codes 7010, 7011, 7015 (2007).

2.  The criteria for a 10 percent initial disability rating, 
but no greater, for recurrent chalazion of the right eye have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.75, Diagnostic Code 6018 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  The Board must ensure that these procedural duties 
have been met before reaching the merits of the appeal.  

In reviewing the veteran's claims of entitlement to increased 
disability rating and initial increased disability rating, 
the Board observes that the RO issued VCAA notices to the 
veteran in August 2003 and May 2006, which informed her of 
the evidence generally needed to support claims of 
entitlement to service connection and increased disability 
ratings; what actions she needed to undertake; the need to 
submit any evidence in her possession that pertained to the 
claims; and how the VA would assist her in developing her 
claims.  The May 2006 letter informed her of the evidence 
needed for the assignment of evaluations and effective dates 
for both initial awards of service connection and for 
increased disability ratings.  Although the May 2006 VCAA 
notice letter was provided subsequent to the rating decision, 
it and subsequent readjudication of the claims have cured any 
defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran was afforded a 
personal hearing at the RO in June 2007 and submitted the 
additional evidence at that time.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Tachycardia

The veteran contends that her service-connected tachycardia 
is more severe than the current 10 percent rating reflects.  

Her service-connected tachycardia, diagnosed as 
supraventricular arrhythmia (SVT), is currently rated under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7010.  
Pursuant to Diagnostic Code 7010 a 10 percent rating is 
assigned for permanent atrial fibrillation (lone atrial 
fibrillation), or 1 to 4 episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram (ECG) or Holter monitor.  A 
30 percent evaluation requires paroxysmal atrial fibrillation 
or other supraventricular tachycardia with more than 4 
episodes per year documented by ECG or Holter monitor.  38 
C.F.R. § 4.104.  

Diagnostic Code 7011 provides a 10 percent for sustained 
ventricular arrhythmias when a workload of greater than 7 
METs (metabolic equivalents) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when continuous medication is required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs, 
but not greater than 7 METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

After review of the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's tachychardia under 
the rating criteria.  Despite her contentions that she 
experiences increased and incapacitating episodes of 
tachycardia with associated lightheadedness and difficulty 
breathing, the objective medical evidence of record does not 
show that she has had more than 4 such episodes documented by 
ECG or Holter monitor within a year or during the entire 
period of her appeal beginning in 2003.  In this regard, VA 
and private treatment records, dating from January 2002 to 
January 2007, show the veteran has rarely sought treatment 
for tachycardia during this period and has not taken 
medication for her condition for most of this time, although 
Atenolol has been intermittently prescribed.  Indeed, during 
her June 2007 personal hearing, she testified that while she 
missed work as a result of her episodes of tachycardia, the 
episodes generally lasted no more than 10 to 15 minutes and 
she was not taking medication for her condition, relying on 
different breathing techniques and lying down to alleviate 
her symptoms.  During her August 2003 VA examination she 
indicated that her tachycardia episodes lasted from 15 
minutes to 1 hour and were not precipitated by any activity 
or event.  

The objective medical evidence shows that the veteran has 
sought medical intervention for her tachycardia on 2 
occasions since filing her claim, once in February 2005, and 
again in March 2005.  During this period, only one test, a 
February 2005 ECG, documents SVT.  An ECG taken at the time 
of the August 2003 VA cardiac examination revealed normal 
sinus rhythm with a 1st degree AV block and a March 2005 ECG 
showed normal sinus rhythm, while a March 2005 echocardiogram 
was assessed as unremarkable.  Based upon this evidence, the 
Board finds that an increased rating in excess of 10 percent 
is not warranted because the evidence does not show more than 
4 episodes of paroxysmal atrial fibrillation or SVT 
documented by ECG or Holter monitor to support a finding that 
increased evaluation is warranted under Diagnostic Code 7010.

Likewise, although the December 2006 VA examiner estimated 
the veteran's metabolic equivalents (METs) as greater than 6 
METs based on her ability to sustain vigorous activity for 
greater than 30 minutes, there is no objective medical 
evidence of sustained ventricular arrhythmias or medical 
evidence of cardiac hypertrophy or dilation.  Moreover, while 
the August 2003 ECG showed evidence of a 1st degree AV block, 
2 subsequent ECG studies and an echocardiogram showed no 
evidence of such.  As such, the Board finds the preponderance 
of the evidence of record shows no current evidence of an AV 
block.  Therefore, an evaluation in excess of 10 percent 
under Diagnostic Codes 7011 and 7015 for the veteran's 
tachycardia is not warranted.

The Board also notes that other diagnostic codes for 
cardiovascular disabilities provide for ratings greater than 
10 percent.  However, there is no objective medical evidence 
of myocardial infarction (Diagnostic Code 7006); hypertensive 
heart disease, (Diagnostic Code 7007); heart valve 
replacement (DC 7016); coronary bypass surgery (DC 7017); 
cardiac transplantation (DC 7019); or cardiomyopathy (DC 
7020).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

The veteran is competent to report her symptoms; however, the 
Board attaches greater probative weight to the objective 
medical evidence of record than to the veteran's statements 
in support of her claim.  Taking the veteran's contentions 
into account and the medical findings, an evaluation in 
excess of 10 percent is not warranted for tachycardia.  

Finally, the Board finds that the veteran's tachycardia is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the veteran's tachycardia has 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that her tachycardia results 
in marked interference with her employment.  The veteran 
testified in June 2007 that she works with the Postal Service 
and has missed only 6 to 7 days of work as a result of her 
tachycardia in the last 2 years.  The veteran, of course, may 
apply to reopen her claim for increased compensation at any 
time should her disability picture change significantly.  

Recurrent Chalazion of the Right Eye

The September 2003 rating decision granted service connection 
for recurrent chalazion of the right eye and assigned an 
initial noncompensable (0 percent) disability rating pursuant 
to 38 C.F.R. § 4.84a, Diagnostic Code 6099-6018, indicating 
an unlisted disability rated by analogy to chronic 
conjunctivitis.

Under Diagnostic Code 6018, a 0 percent disability rating is 
assigned for healed conjunctivitis where there are no 
residuals.  A maximum 10 percent evaluation is warranted for 
active chronic conjunctivitis with objective symptoms.  Where 
conjunctivitis is healed with residuals, the residuals are to 
be rated.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that a 10 percent rating is warranted for her service-
connected recurrent chalazion of the right eye.  The evidence 
of record clearly indicates that the veteran has had several 
recurrences of chalazions on both the upper and lower eyelids 
of the right eye, during the course of her appeal.  The 
evidence further shows that she underwent incision and 
drainage of right eyelid chalazions in January 2005 and 
February 2005.  During a December 2006 VA ophthalmology 
examination, the examiner found evidence of chalazions on the 
right lower lid and scars on the upper lids of both eyes from 
previous surgeries.  VA examination reports and treatment 
records indicate and the veteran testified that she 
experiences occasional pain and ocular discomfort with this 
condition.  The December 2006 VA examiner diagnosed poor 
meibomian gland function, recurrent lid infections.  
Therefore, the evidence of record supports a finding that the 
veteran's recurrent chalazion of the right eye, manifested by 
chronic recurrence, several excisions with associated ocular 
discomfort, is analogous to active chronic conjunctivitis 
with objective symptoms.  As such, the Board finds that the 
criteria for an evaluation of 10 percent have been met.

Higher evaluations are assigned under the VA disability 
rating schedule for disabilities that cause vision impairment 
or disfiguring scars of the face.  The August 2003 VA 
examiner specifically opined that it was unlikely the 
veteran's recurrent chalazions had any effect on her visual 
acuity and the December 2006 VA examiner noted the veteran 
maintained excellent vision.  Likewise, VA treatment records, 
as well as both the 2003 and 2006 VA examination reports, 
show no evidence of any disfigurement to the right eyelid.  
In this regard, although the December 2006 VA examiner noted 
the veteran had a few scars on the upper right eyelid from 
previous surgeries, the examiner specifically found no 
evidence of lagophthalmos or symplepharon.  Therefore, the 
Board finds that a higher evaluation, based on either visual 
impairment or residual scars, is not warranted for the 
veteran's service-connected recurrent chalazion of the right 
eye.   

The Board notes that, although the veteran has appealed an 
initial decision for her rating for recurrent chalazion of 
the right eye, which is effective from the date she filed her 
claim, the evidence of record does not indicate that the 
current disability level is significantly different from any 
other period during her appeal.  Therefore there is no basis 
for considering staged ratings in this case.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

An increased disability rating for tachycardia is denied.

Entitlement to an initial disability rating of 10 percent for 
recurrent chalazion of the right eye is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


